Citation Nr: 0022945	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. T.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in St. Louis, Missouri, 
that denied waiver of recovery of overpayments in the 
calculated amounts of $1,834 and $20,564.70, totaling 
$22,398.70.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There was fault on the part of the veteran in creating 
the overpayment with no fault being shown on the part of the 
VA, the veteran did not change his position to his detriment 
in reliance on VA disability pension, failure to make 
restitution would result in unfair gain to him, and recovery 
of the overpayment would not result in undue hardship or 
defeat the purpose of the benefit.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension in 
the calculated amount of $22,398.70 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1998 the veteran requested waiver of recovery of an 
overpayment in the amount of $20,564.70.  The decision by the 
RO denied waiver of recovery of that amount as well as the 
amount of $1,834 for a total of $22,398.70.  The veteran 
submitted a notice of disagreement with the denial in January 
1999, indicating disagreement with denial of the waiver and 
referring to the amount of $20,564.70.  The statement of the 
case addressed the total amount of $22,398.70 and the 
veteran's substantive appeal indicated that he desired to 
appeal all of the issues listed on the statement of the case.  
In light of this record, the Board concludes that the issue 
of entitlement to waiver of recovery of the total amount of 
$22,398.70 is in appellate status.

In April 1984 the veteran was notified that his claim for 
improved disability pension benefits had been approved, 
effective January 1, 1984, based upon zero countable income.  
The notification included an enclosure that informed the 
veteran that he must immediately notify VA if there was any 
change in his income or his net worth.  He was informed that 
it was important, when reporting income, to report the total 
amount and source of all income received and VA would exclude 
any amount that did not count.  Notices to the veteran in 
1990, 1991, and 1994 continued to inform the veteran that he 
should immediately report any change in his income, with a 
December 1994 notice including an enclosure again informing 
the veteran that he should promptly inform VA if there was 
any change in income or net worth and it was important when 
reporting income to report the total amount and source of all 
income with VA excluding any amount that did not count.  The 
record reflects that from 1984 to 1994 the veteran submitted 
multiple eligibility verification reports indicating that he 
had zero income and zero net worth.  

In December 1995 the veteran notified VA that he had begun to 
receive Social Security benefits in August 1995.  Upon 
receipt of this information VA undertook to amend the 
veteran's improved disability pension award, resulting in an 
overpayment for which the veteran did not request waiver.  In 
June 1997 the veteran reported a change in the total amount 
of his Social Security benefits and enclosed information from 
the Social Security Administration regarding this change.  
Upon receipt of this information VA undertook to again amend 
the veteran's improved disability pension benefit resulting 
in an overpayment in the calculated amount of $1,834, which 
is a part of the current total overpayment being considered 
for waiver.

In response to further inquiry, in April 1998, the veteran 
submitted information concerning monies he received from an 
estate, consisting of $13,000 cash in June 1995 and $30,000 
cash in September 1995.  The veteran has also submitted 
1099's regarding the $30,000 he received as well as income 
for the years 1995, 1996, and 1997.

By official letter dated in July 1998 the veteran was 
notified that his award had been retroactively amended after 
consideration of income of approximately $45,000 for the year 
beginning February 1, 1995.  This resulted in an overpayment 
in the calculated amount of $20,564.70, a part of the total 
overpayment currently being considered for waiver.

In August 1998 the veteran submitted a financial status 
report reflecting that his income consisted of $813 for 
Social Security and $250 reinvested annuity dividend from 
investments.  His expenses included $350 for rent, $150 for 
food, $150 for utilities and heat, $50 for telephone, $100 
for transportation, $50 for clothing and personal items, and 
$250 of the annuity dividend reinvested.  His total income 
was $1,063 and his total expenses were $1,100.  His assets 
included bank cash of just over $2,100 and American annuity 
funds of $36,000 for total assets of over $38,000.  He listed 
creditors as two insurance companies with an unpaid balance 
of approximately $8,000 with no monthly payments.  He 
indicated that death benefits would repay the insurance 
loans.  During a personal hearing in October 1998, testimony 
was offered that it was not believed that the money the 
veteran received from an estate in 1995 was income since it 
was not taxed by the IRS.  Therefore, the veteran did not 
report that income because he did not think VA would consider 
it.

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  While 
the record indicates that there was a delay of a few months 
in the veteran's initial reporting of his receipt of Social 
Security benefits and that he failed to report his receipt of 
monies from an estate as well as income he received from his 
investment of those proceeds, the evidence does not indicate 
that the veteran has ever affirmatively made a false report 
upon which the VA relied in making his award.  In order for 
the veteran to have been guilty of any of these factors, the 
evidence must reflect a certain intent on his part to 
accomplish the objective of continued receipt of pension by 
intentionally providing inaccurate or false information to 
the VA.  The record does not indicate that the veteran has 
intentionally provided inaccurate or false information to the 
VA.  Therefore, the finding that the veteran has not made a 
misrepresentation, committed fraud, or had bad faith was 
correct.  38 U.S.C.A. § 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all-inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

The evidence reflects that when the veteran was awarded 
improved disability pension benefits in 1984 he was informed 
by official letter, with enclosure, that he must immediately 
report any changes in income or net worth.  He was again 
provided this information in 1994 as well as being notified 
on other occasions that he must immediately report any 
changes in income.  He had submitted multiple eligibility 
verification reports over a 10-year period wherein he had 
provided responses to questions concerning income from Social 
Security as well as interest and dividends.  He had also 
provided responses, on these questionnaires, regarding his 
net worth, including cash in bank accounts as well as all 
other sources of his net worth.  Therefore, the veteran was 
on notice that he should report any change in his net worth 
or income.  With respect to his statement that since the 
proceeds from the estate were not taxable by IRS he did not 
believe he had to report them to VA, a review of the record 
reflects that the veteran was never notified that income or 
monies that were not taxable by IRS did not need to be 
reported to VA.  Rather, he was always informed that all 
income must be reported to VA and VA would determine whether 
or not it was to be included.  Further, following the 
overpayment that was created in 1995, the veteran was on 
additional notice that changes in his income would result in 
modifications to his VA pension benefit.  Therefore, a 
preponderance of the evidence supports a finding that the 
veteran was at fault in failing to promptly notify VA of the 
increase in his Social Security benefits in 1997 as well as 
his receipt of the proceeds from the estate in 1995 and 
income that he received, beginning in 1995, from his 
investment of those proceeds.  This indicates that the sole 
fault in the creation of the overpayments totaling $22,398.70 
was the veteran's and there is no evidence that the VA was at 
fault in creation of the overpayments.

Although the veteran has contended that recovery of the 
overpayment would cause him financial hardship, the evidence 
of record reflects that he has assets, either in cash or 
readily convertible to cash, totaling approximately $38,000 
and that his monthly expenses exceed his monthly income by 
only $37.  While it is contended that the veteran "may" need 
his assets in the future for nursing home care, this is 
speculative and there is no evidence of record that recovery 
of the overpayment in the calculated amount of $22,398.70 
would deprive the veteran of the ability to meet the cost of 
the basic necessities of life.  Requiring repayment would not 
deprive the veteran of basic necessities of life or defeat 
the purpose for which pension benefits were intended, i.e., 
recovery could be made from the veteran's monies that are in 
excess of that spent on the basic necessities of life without 
depriving him of the ability to meet his ongoing expenses.

There is no indication that the veteran has changed his 
position to his detriment in reliance upon the receipt of VA 
pension.  He has listed two debts, one related to 1977 and 
the onset of the other one not shown, but it is not indicated 
that either of the debts was incurred in reliance on the 
veteran's VA pension since both will be repaid by death 
benefits.  Failure to make restitution would result in unfair 
gain to the veteran as he was in receipt of substantial 
income during the time that the overpayment was being 
created.  There is no indication that other elements exist 
that would be dispositive in arriving at a fair determination 
between the veteran and the Government.  When all the various 
factors are considered, a preponderance of the evidence 
demonstrates that recovery of the debt in question would not 
be against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302; 38 C.F.R. §§ 1.963, 1.965.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

